El Juez Asociado Se. Wole,
emitió la opinión del tribunal.
En este caso se alegó que la denuncia por virtud de la cual fueron declarados culpables los acusados era insuficiente. Los apelantes sostienen en su alegato que en una denuncia en la que se alega la perturbación de un mitin público debe expre-sarse el hecho de. que es una congregación lícita. Creemos que cualquier asamblea se presume que es lícita mientras no se demuestre lo contrario y que esa es la intención del legis-lador, aparece del texto inglés del artículo 358 del Código Penal bajo el cual se formuló la denuncia. Dicho artículo dice “or any other purpose not unlawful,” y el uso de la negativa denota que la alegación de una asamblea ilícita sería una cuestión, de defensa. Expresa, sin embargo, la denuncia, que era una reunión de un partido y por tanto es prima facie legítima.
También se ataca la denuncia como insuficiente por el fun-damento de que no expresa que había una congregación de personas, sino solamente que los acusados perturbaron la paz de varias personas. Refiere la denuncia que los acusados voluntaria y maliciosamente molestaron a varias personas pertenecientes al partido “Unión de Puerto Rico” de G-urabo, que celebraban en la plaza de Gfurabo una reunión o mitin las que tuvieron que disolver la reunión, lo cual era una des-cripción suficiente de ia perturbación del mitin.
Durante la vista ante este tribunal alegaron los apelantes que la. sentencia debía ser revocada por no haberse demos-trado que el mitin tuviera lugar en algún edificio. El Artículo 358 prescribe lo siguiente:
“Art. 358. — Todo el que voluntariamente perturbare o molestare cualquiera congregación de personas reunidas para dedicarse al culto *506religioso, u otro objeto lícito, con ruidos, palabras profanas, con-ducta grosera o indecorosa, innecesario alboroto, bien dentro del local en que se celebra el acto, o tan cerca que perturbare el orden y solem-nidad de la reunión; o que sin autoridad perturbare o dispersare cualquiera asamblea o reunión de carácter legítimo, incurrirá en misdemeanor.” '
De acuerdo con las palabras “y toda persona qne sin auto-ridad perturbare o dispersare cualquiera asamblea o reunión de carácter legítimo, incurrirá en misdemeanorla alega-ción o prueba de que la reunión tiene lug’ar en un local resulta innecesaria, aun cuando fuera necesaria para la primera parte del artículo. El objeto de todo el artículo es claramente pro-teger las reuniones lícitas.
Los apelantes pasan entonces a alegar que la corte come-tió error en permitir que el Fiscal hiciera a varios testigos la siguiente pregunta•. “¿Ucl. conoce a los acusados Eamón Quiñones, Jr., Eduardo Collazo, Matías Gronzáíez, * * '*%” nombrándolos a todos o a casi todos. La objeción en particular fué que la pregunta era sugestiva y que debió haberse hecho decir al testigo a quién vió. En una acusación por alte-rar la paz, acto realizado por un número de individuos que forman una multitud es importante que se haga que los tes-tigos identifiquen a cada individuo y la pregunta fué por tanto sugestiva. El permitir que se haga una pregunta sugestiva, es una cuestión que descansa.en la sana discreción de la corte sentenciadora y debemos proceder con cautela antes de revo-car una sentencia, a menos que notemos un abuso manifiesto de discreción.
Aparece de los autos que el primer testigo del Fiscal de-claró que conocía a todos los acusados y no consta que fué inte-rrogado en forma sugestiva. Al ser preguntado el segundo testigo si conocía a tres de los acusados (que eran unos veinte o más los que fueron juzgados) manifestó que conocía a al-gunos de ellos. Este testigo no fué dirigido a dar contesta-ciones específicas en • perjuicio de los acusados. Al tercer testigo se le preguntó si conocía a los acusados y contestó *507que los conocía. Era tin testigo inteligente. No se demostró que los testigos hubieran sido séparados durante el juicio y además este último -testigo solamente declaró que algunos de° los acusados tomaron parte en la perturbación, identificán-dolos, tanto en el interrogatorio directo como en el examen de repreguntas. Semejantes consideraciones son de aplicación al cuarto testigo.
El juicio tuvo lugar ante el tribunal de derecho; los acu-sados eran numerosos y la pregunta a lo sumo dió lugar a que un testigo del pueblo de Gurabo dijera que conocía a todas las personas mencionadas. No vemos que haya habido abuso de discreción o prejuicio.
También alegan los apelantes que solamente tres de los acusados fueron identificados y que se solicitó de la corte inferior la absolución perentoria de los otros. Existió la prueba de más de un testigo tendente a inculpar a todos los acusa-dos de la perturbación, pero la corte tenía el derecho de dar crédito a uno solo de dichos testigos. Dos de los testigos iden-tificaron a todos los acusados.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. del Toro no intervino en la resolu-ción de este caso.